Citation Nr: 1435071	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-38 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2008.  The Veteran testified at a Board videoconference hearing held before an Acting Veterans Law Judge (VLJ) in September 2010.  The appeal was remanded by the Board in July 2011.  

The VLJ who conducted the Board hearing has since retired.  Because a VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, the Veteran was notified in a June 2012 letter of his right to appear at a new hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  He did not respond, and, as he was notified in the letter, the Board therefore assumes that he does not want another hearing.

The issues of service connection for an eye disorder and erectile dysfunction, also remanded in July 2011, were resolved in the Veteran's favor in a November 2012 rating decision, which granted service connection for cataracts and erectile dysfunction, and granted special monthly compensation based on loss of use of a creative organ.  Currently, the Veteran is in receipt of a permanent and total disability rating due to service-connected disabilities, as well as special monthly compensation under 38 U.S.C.A. § 1114(s) on account of a disability rated 100 percent and an additional service-connected disability independently rated 60 percent.  


FINDING OF FACT

The Veteran has not had an acquired psychiatric disability during the pendency of the claim, or for a reasonable period prior to the claim.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety disorder, was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in May 2008, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Hence, the VCAA notice requirements have been satisfied.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  VA treatment records have been obtained as well, as have private records adequately identified by the Veteran.  As a result of the Veteran's Board videoconference hearing in September 2010, it was determined that additional development was needed; such development was undertaken pursuant to the July 2011 Board remand.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As discussed below, the VA examination provided in October 2011, pursuant to the Board remand, was based on history, provided a rationale, and included sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the examination report substantially complies with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records do not show any psychiatric or mental health complaints or abnormal findings during service.  The Veteran, however, contends that he suffers from an anxiety disorder due to his service-connected physical disabilities, including diabetes mellitus, coronary artery disease, and aortic aneurysm.  Service connection is warranted for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder, and not due to natural progress of the disease).  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

VA treatment records dated from August 2008 to September 2012 show that the Veteran's non-VA medications were noted to include alprazolam [Xanax].  A primary care note dated in June 2009 noted that the Veteran occasionally had some anxiety feeling with some "shakes," so his private provider began a trial of alprazolam as needed.  The assessment included anxiety disorder.  Subsequent VA primary care records continue to show an assessment of anxiety disorder, including in December 2009, July 2010, February 2011, August 2011, September 2011, and June 2012, without specific complaints or abnormal findings.

A June 2010 primary care note reported that the Veteran complained of needing a mental health consult.  The assessment included anxiety disorder, and he was referred for a mental health consult.

An initial psychiatric assessment was conducted in a VA mental health clinic in June 2010.  The Veteran was noted to be divorced.  He had two adult children, with whom he had a good relationship.  He was noted to be retired, after working for the same company for 34 years.  He complained of being "anxious at times, but I am on a lot of medications for asthma."  The Veteran had been referred by his primary care provider for intermittent mild anxiety.  He had no prior psychiatric history.  He was taking alprazolam as needed, which had been prescribed by an outside primary care provider for about 10 years.  The dosage had never been increased.  The Veteran correlated his asthma medications with feeling anxious and poor sleep.  He stated that his mood was "good."  By way of past psychiatric history, the Veteran denied any inpatient treatment.  He stated that he went to a therapist during his divorce in 1988 to 1989.  He had no substance abuse history or attempts of suicide.

The Veteran did not report, nor did the health care provider elicit, any symptoms of psychosis.  He reported no current or recent hallucinations or delusions.  He reported no paranoia, grandiosity or ideas of reference.  No tangential thinking, looseness of associations, or incoherent speech was observed.  No symptoms of sustained clinical depression, or two weeks of symptoms meeting the diagnostic criteria for major depressive disorder were elicited.  Similarly, symptoms of sustained clinical mania or hypomania or recent symptoms consistent with bipolar disorder were not endorsed.  

Significantly, the health care provider stated that anxiety symptoms that met the criteria for Generalized Anxiety Disorder, Panic Attack Disorder, Agoraphobia, Post Traumatic Stress Disorder, Obsessive Compulsive Disorder, or Social Phobia were not demonstrated.

On mental status examination, hygiene and grooming were described as impeccable.  He exhibited no psychomotor agitation.  He was alert and oriented to time, place, person, and situation.  Speech was spontaneous, articulate, and goal-directed.  Mood was "good," and affect was pleasant and friendly.  Thought processes were logical and linear, and thought content is normal, with no evidence of delusional content.  He denied any type of hallucinations.  Recent and remote memory are intact.  He denied suicidal or homicidal ideation.  Insight and judgment were both good, and impulse control appeared intact.  

The multiaxial assessment was that there was no diagnosis on Axis I or Axis II.  For Axis IV, psychosocial and environmental problems, he lived alone, and had multiple medical problems.  He was to be seen again in 10 weeks to be reassessed.

In the meantime, J. Millspaugh, M.D., a family medicine doctor, said he evaluated the Veteran, in August 2010, regarding complications from his diabetes and military exposures.  The Veteran wanted a letter discussing his current symptoms and a link with diabetes or past military service.  The doctor stated that the Veteran was suffering from depression and anxiety that had been aggravated by his current status.  The "legal counsel and hearings had caused increased stress and with increased pain related to depressive symptoms."  An additional medication was being considered.  

When seen for follow-up in October 2010 at the VA mental health clinic, the Veteran's mood was stated as "good."  He denied any disturbances with sleep and appetite.  He seemed to have a lot of time on his hands, and he was encouraged to consider volunteering at the VAMC, which he said he would take under consideration.  He voiced no other complaints or concerns.  His mental status examination was the same as it had been in June 2010, and he still had no diagnosis on Axis I or Axis II.  The Veteran was discharged from the MHC.

On a VA examination of the eyes in September 2011, concerning employment history, the Veteran reported that he had retired, in 2000, due to a psychiatric problem, specifically, depression.  Similarly, on a September 2011 genitourinary examination, the Veteran attributed the cause of his retirement to depression, as well as eligibility by age or duration of work.  

A VA examination was provided in October 2011 by a clinical psychologist.  Notably, concerning his employment history, he said that he worked at a glass factory for over 30 years prior to his retirement.  He reported that he had had no functional, pain, or attitudinal issues of note.  With respect to his military history, the Veteran reported that he had not been exposed to combat, and had not received treatment for mental health issues in service; in general, he had an unremarkable military experience.  He had been married and divorced once.  He was close to his two adult children.  He had been seen by psychiatry on a very minimal basis at the VA since 2010.  He had no psychiatric diagnosis, and had not been thought to have significant symptoms.  He said he briefly saw a therapist around the time he and his wife were divorced in the late 1980s.  He reported that he worked at a glass factory for over three years prior to his retirement.  
On mental status examination, the Veteran was casually dressed, and adequately groomed, somewhat overweight.  He related in an open, engaging manner.  He was in no acute distress and denied active symptoms of anxiety or depression.  His speech was unremarkable.  He was not suicidal nor homicidal.  His judgment was intact.  His cognitive ability was within normal limits.  He had no symptoms of hallucinations, delusions, or paranoia.  He had no pronounced obsessive compulsive traits.  He did report mild sleeping difficulties.  As to his current psychiatric symptoms the veteran reported denied "hallmark symptoms" of depression, anxiety, and PTSD.  He essentially offered one symptom - noting that he often thought about an old friend/peer, who died in Vietnam.  He noted that he felt "bad" about his friend, but noted that his distress related to him was quite mild, typically fleeting, and that he was generally "okay." He denied any other hallmark symptoms of consequence or significance.  The examiner concluded that the Veteran had no diagnosis on Axis I or Axis II.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

In March 2009, the Veteran stated that he had anxiety to include panic attacks and uncontrolled crying for no reason.

At a Board videoconference hearing in September 2010, the Veteran indicated that his multiple health problems had been affecting him mentally.  He said he worried quite a bit.  He said that over the last couple of nights, he had lost a lot of sleep because of this hearing.  He also worried about an aneurysm he had above the heart.  He said it was just a constant thing that he could not get over; that it was like having a gun pointed to his head.  He also felt that the diabetic health-related problems caused his anxiety.  He said he took nerve pills on a regular basis to calm himself down, and to keep him from being nervous.  He said he had an appointment to see his doctor and to talk about whether he might need another medication that would help with his anxiety.  He said he was not being treated on the VA for anxiety.  While talking about his various physical conditions, he began crying.  

The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disabilities which may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  In this regard, a diagnosis of a mental disorder in general must conform with the criteria of Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  38 C.F.R. § 4.125(a).  At a minimum, it must be supported by the findings on an examination report.  Id.  

The Board must also determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.).  Here, the series of VA examinations in September and October, 2011, contain conflicting statements regarding the Veteran's psychiatric history.  On a VA examination of the eyes in September 2011, concerning employment history, the Veteran reported that he had retired, in 2000, due to a psychiatric problem, specifically, depression.  Similarly, on a September 2011 genitourinary examination, the Veteran attributed the cause of his retirement to depression, as well as eligibility by age or duration of work.  

However, on the psychiatric examination in October 2011, he did not report such a history.  At that time, concerning his employment history, he said that he worked at a glass factory for over 30 years prior to his retirement.  He further reported that he had had no functional, behavioral, or attitudinal issues of note.  Because this examination was specifically for the purpose of evaluating his psychiatric status, the Board finds that the history provided in this examination is more probative than that provided on examinations for other conditions.  Moreover, such history is more consistent with the other evidence of record, such as a VA physical examination report of July 2008, which noted that the Veteran said that he had retired from his job in 2005, because he was "eligible by age or duration of work."  Of considerable probative value is a private hospital admission history and physical dated in June 2006, which noted that the Veteran had "no history of anxiety or depression."  This unequivocal statement was paired with findings showing at that time, when he had sought treatment in an emergency room due to abdominal pain, that he was alert, oriented, and cooperative with appropriate affect, memory, and speech.  Given these factors, the histories provided on examinations in September 2011 to the effect that the Veteran retired because of a psychiatric problem are not credible.  

The medical evidence in the Veteran's favor consists of a private medical statement, and a VA primary care note dated in June 2009 noting occasional anxiety feelings with some "shakes."  In addition, the Veteran has an ongoing private prescription for alprazolam as needed, and VA primary care clinic records show an ongoing diagnosis of anxiety disorder.  Weighed against that evidence are the VA mental health clinic evaluations in June 2010 and October 2010, as well as the VA examination report of October 2011.  

A striking difference between these latter three evaluations and the other evidence is the extent to which the ultimate conclusions are supported by summaries of relevant history and specific findings.  Although the Veteran did not feel that the June 2010 evaluation was thorough, it contained considerably more detailed and expansive findings and history than the statement he obtained from his private doctor.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion depends on whether the opining clinician is fully informed of the pertinent facts, i.e., history, of the case).  These three evaluations are also the only evaluations to have provided an assessment explicitly in conformity with DSM-IV.  See 38 C.F.R. § 4.125.  Moreover, the fact that these clinicians were mental health specialists further adds to the evidentiary weight of their opinions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  

In contrast, the other evidence provides few if any findings.  For example, in June 2010, the primary care provider noted only that the Veteran complained of needing a mental health consult, in support of the assessment of anxiety disorder.  The mental health consult itself provided a detailed assessment, as summarized above, and concluded that he did not have a psychiatric disorder.  

Accordingly, the Board finds that the June 2010 and October 2010 VA mental health clinic assessments and the VA examination in October 2011 provide the most comprehensive, consistent, and probative picture of the Veteran's psychiatric status.  Moreover, they were based on examination findings, as well as detailed histories provided by the Veteran.  

The Board acknowledges that although these reports conclude that a psychiatric disorder, including anxiety disorder, is not present, the file does show medical diagnoses of anxiety disorder during the pendency of the claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  It must be emphasized that the Board does not find that the Veteran had a diagnosis of anxiety disorder, which subsequently resolved during the pendency of the appeal.  Rather, the totality of the evidence ultimately establishes that a psychiatric disability, including an anxiety disorder, was not present during the appeal period, because the diagnoses of such were not in accordance with the DSM-IV, or otherwise supported by sufficient findings; indeed, all of the adequate evaluations concluded that a psychiatric disorder was not present.  

In sum, for the reasons discussed above, the weight of the evidence establishes that the Veteran does not have a current acquired psychiatric disability, and that if he ever did have such a disability, it was too remote in time to satisfy the requirement of a "current disability."  Therefore, it is not necessary to address the remaining elements of secondary service connection.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disability, including anxiety disorder, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


